Title: To Benjamin Franklin from Chaumont, [after 11 February 1779?]
From: Chaumont
To: Franklin, Benjamin


[after February 11, 1779?]
On vient de m’apprendre qu’un Banquier de Paris a reçu samedy une lettre de son correspondant de Londres qui lui marque qu’il s’est formé dans cette ville un parti contre le Roi et le Parlement. Ils s’appellent Kepellistes du nom de Kepel, ou les Blancs parcequ’ils portent une grande cocarde blanche aux quatre coins de laquelle sont écrits ces mots: vive Louis XVI restaurateur de la liberté.
Le même Correspondant ajoute que dans 15. jours il apprendra des nouvelles beaucoup plus intéressantes encore dans le même genre.
